Title: From Alexander Hamilton to Jonathan Burrall, [17 May 1798]
From: Hamilton, Alexander
To: Burrall, Jonathan


[New York, May 17, 1798]
Dr Sir
Of the sum deposited in the Office of the B of the U States in my name in trust for Louis LeGuen you will please to cause to be paid upon his orders or Checks as they may be presented The excess beyond thirty thousand Dollars, which 30000 Dollars are to remain in deposit until a further communication from me.
With esteem   Yr Obd Svt.
A HamiltonNew York May 17. 1798
Jonathan Burrall EsqrCashier
